Citation Nr: 1414805	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through February 2013, which were considered by the agency of original jurisdiction (AOJ) in the adjudication of the Veteran's claim, and the September 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he suffers from left ear hearing loss as a result of his in-service noise exposure to helicopters, bumpers, and gunfire, with no hearing protection.  His military occupational specialty was a helicopter mechanic.  He also contends that, during basic training, he lost hearing for two days when a bunker blew up, and that he has experienced hearing loss ever since.  As such, the Veteran claims that service connection for left ear hearing loss is warranted.

The Board has determined an addendum opinion is necessary prior to adjudication of the Veteran's claim because the etiological opinions currently of record are inadequate.  The Board notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, the Veteran was afforded a VA audiology examination in June 2010.  At such time, he reported his aforementioned in-service noise exposure and denied civilian noise exposure.  Following an interview with the Veteran, a review of the record, and an audiological evaluation, the examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure as an aircraft mechanic and repairman during service.  As rationale, he stated that the Veteran's hearing was within normal limits at the end of his time in service based on the August 1969 separation examination.

In November 2012, the Veteran was afforded an additional VA examination.  At such time, the examiner reviewed the Veteran's service treatment records, to include audiograms conducted in October 1967 (induction), two in January 1968, and August 1969 (separation).  As relevant, the examiner noted that such audiograms revealed normal hearing in the Veteran's left ear with the exception of a January 31, 1968, evaluation that revealed normal hearing from 500 to 4000 Hertz sloping to a mild hearing loss at 6000 Hertz.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support for such opinion, the examiner noted the aforementioned audiograms and found that the Veteran's left ear hearing was within normal limits at 500 to 4000 Hertz when entered the service and at the time of his separation.

In December 2012, VA obtained an addendum opinion from the November 2012 VA examiner to "clarify if the Veteran's current hearing loss in the left ear is the result of occupational noise exposure, and if not, what the etiology of the loss is."  In response, the examiner stated that it was less likely than not that the Veteran's left ear hearing loss was incurred in or caused by the claimed in-service injury as his hearing thresholds in the left ear at the time of separation were within normal limits from 500 to 4000 Hertz.  She noted the Veteran reported 38 years of occupational noise exposure and added that the Veteran's hearing loss in his left ear is most likely either genetic or from occupational noise exposure.

As noted, the Board finds the VA opinions currently of record inadequate.  First, the opinions appear to be based, in part, on the fact that the Veteran's hearing tested within normal limits during his separation examination.  Such opinions are contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Second, the opinions failed to discuss all the relevant evidence of record, which include the Veteran's and his family member's lay assertions regarding continuity of symptomatology, his contentions regarding in-service noise exposure and an explosion near his left ear, and the previous VA examination reports as well as a May 2012 statement from the Veteran's private physician, Dr. Gravett.  Specifically, in such statement, Dr. Gravett noted that he had treated the Veteran since 1986 and the Veteran had a long-standing history of hearing loss dating back to 1968, at which time he sustained auditory trauma during a training exercise at Fort Knox, Kentucky when an explosive device discharged near his head.  Dr. Gravett further noted that, after discharge, the Veteran sought treatment from his family physician and an ENT, and was ultimately diagnosed with severe hearing loss and Meniere's disease.  Moreover, no examiner has commented on the significance, if any, of the in-service January 31, 1968, evaluation that revealed normal hearing from 500 to 4000 Hertz sloping to a mild hearing loss at 6000 Hertz in the left ear, or the report of a 92 percent speech discrimination score at the time of a March 1970 VA audiological examination, which was conducted within approximately six months of the Veteran's discharge from service.

Additionally, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.

Third, there are inconsistencies regarding the Veteran's post-service noise exposure.  October 2009 VA treatment records indicate that the Veteran had occupational, recreational, and military noise exposure.  The November 2012 VA examination and the December 2012 VA addendum opinion indicate that the Veteran had 38 years of occupational noise exposure; however, this finding is in direct contradiction with the June 2010 VA examination which indicates that the Veteran explicitly denied civilian noise exposure.  Moreover, during his September 2013 hearing, the Veteran stated that he was exposed to some noise as a homebuilder, but "nothing loud" and he asserted that his hearing loss required the use of hearing aids prior to his civilian occupation.

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's left ear hearing loss.  However, prior to obtaining such opinion, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his left ear hearing loss, to include details surrounding his alleged in-service hospitalization after an explosion occurred near him at Fort Knox during basic training, to include the name of the hospital and dates of treatment.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for left ear hearing loss, to include details surrounding his alleged in-service hospitalization after an explosion occurred near him at Fort Knox during basic training, to include the name of the hospital and dates of treatment.  After securing any necessary authorization from him, obtain all identified treatment records, to include any clinical or inpatient records from the military hospital if adequately identified by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, an addendum opinion should be obtained, preferably from a medical professional other than the examiner who conducted the November 2012 VA examination and authored the December 2012 VA addendum opinion.  The claims file and a copy of this REMAND must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current left ear hearing loss is related to his military service, to include his in-service noise exposure and/or alleged explosion of a bunker.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran had left ear hearing loss within one year of his August 1969 service discharge, i.e., by August 1970, and if so, describe the manifestations. 

In offering such opinions, the examiner should consider the Veteran's and his family member's lay statements regarding the onset of his left hearing loss and continuity of symptomatology, as well as the Veteran's statements at his September 2013 Board hearing that, regarding his civilian noise exposure, he was exposed to some noise as a homebuilder, but "nothing loud" and he asserted that his hearing loss required the use of hearing aids prior to his civilian occupation.

In addition, the examiner should consider Dr. Gravett's May 2012 statement and comment on the significance, if any, of the in-service January 31, 1968, evaluation that revealed normal hearing from 500 to 4000 Hertz sloping to a mild hearing loss at 6000 Hertz in the left ear, or the report of a 92 percent speech discrimination score at the time of a March 1970 VA audiological examination, which was conducted within approximately six months of the Veteran's discharge from service.

The opinions should be supported by a clear rationale and not be based solely on the fact that the Veteran's left ear hearing tested within normal limits at his August 1969 separation examination.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an additional supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


